                                            Case 5:14-cv-00166-BLF Document 200 Filed 08/21/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         HOOMAN PANAH, an individual,
                                  11                                                    Case No. 14-00166 BLF (PR)
                                                        Plaintiff,
                                  12                                                    ORDER DENYING MOTION FOR
Northern District of California




                                                                                        EXTENSION OF TIME TO FILE
 United States District Court




                                  13             v.                                     SUPPLEMENTAL BRIEFING;
                                                                                        STRIKING SUPPLEMENTAL
                                  14                                                    BRIEFING; DENYING MOTION
                                         STATE OF CALIFORNIA DEPT. OF                   FOR DISCOVERY; GRANTING
                                  15     CORRECTIONS AND                                MOTION TO FILE UNDER SEAL
                                         REHABILITATION, et al.,
                                  16
                                                        Defendants.                     (Docket Nos. 171, 185, 187)
                                  17

                                  18

                                  19           Plaintiff, an inmate on death row at California’s San Quentin State Prison
                                  20   (“SQSP”), filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging
                                  21   unconstitutional acts by SQSP correctional officers. The Court addresses several pending
                                  22   matters below.
                                  23

                                  24                                             DISCUSSION
                                  25   A.      Motion for Extension of Time to File Supplemental Briefing
                                  26           On February 5, 2020, the Defendants filed a motion to dismiss. Dkt. No. 163. On
                                  27   March 18, 2020, Plaintiff filed opposition with exhibits, totaling 90 pages in length, Dkt.
                                  28   No. 177, and then a notice of errata on March 23, 2020, to make corrections to his
                                          Case 5:14-cv-00166-BLF Document 200 Filed 08/21/20 Page 2 of 4




                                   1   opposition, Dkt. No. 184. Defendants filed a reply on March 26, 2020. Dkt. No. 179.
                                   2   Then on March 31, 2020, Plaintiff filed a supplemental briefing, construing his recent
                                   3   receipt of the Court’s order granting him an extension of time, Dkt. No. 176, as license to
                                   4   do so. Dkt. No. 181. He again filed additional arguments in support of his opposition
                                   5   brief with his response to discovery on April 9, 2020. Dkt. No. 182.
                                   6          Then on April 30, 2020, Plaintiff filed a request for a stay on the ruling of
                                   7   Defendants’ motion to dismiss due to the global pandemic, seeking ninety days to submit a
                                   8   supplemental opposition. Dkt. No. 185. Defendants oppose the motion, asserting that
                                   9   Plaintiff not only has already filed an 87-page opposition, but filed several additional
                                  10   papers thereafter. Dkt. No. 186, citing Dkt. Nos. 177, 181, 182. Plaintiff asserts in his
                                  11   reply to Defendants’ opposition that he should be given more “breathing room” as a pro se
                                  12   litigant, that Defendants’ evidence is not credible, and that he needs more time to gather
Northern District of California
 United States District Court




                                  13   more supporting cases. Dkt. No. 189.
                                  14          The Court finds no good cause to grant Plaintiff’s motion. Defendants’ motion to
                                  15   dismiss became submitted before prisons began to adjust and limit programs due to
                                  16   COVID-19, and Plaintiff made no indication in his initial opposition or supplementals filed
                                  17   through April 9, 2020, that he was unable to prepare adequate papers. Plaintiff may not
                                  18   argue now that changed circumstances should delay ruling on a matter that became
                                  19   submitted before such challenges arose. Furthermore, Plaintiff has already been granted
                                  20   much leeway in this matter, including being permitted to file excessively lengthy briefs
                                  21   and exhibits, and his pro se status simply does not entitle him to endless briefing. With
                                  22   respect to the credibility of Defendants’ evidence, Plaintiff had ample opportunity to
                                  23   challenge it in his original opposition. Dkt. No. 177. Lastly, Plaintiff provides no
                                  24   explanation as to why the cases he relies on in his 63-page long opposition brief is
                                  25   inadequate such that he needs to provide more cases. Based on the foregoing, the Court
                                  26   finds no good cause to allow Plaintiff to submit additional briefing on Defendants’ motion
                                  27   to dismiss. Accordingly, Plaintiff’s motion for an extension of time and stay is DENIED.
                                  28                                                 2
                                            Case 5:14-cv-00166-BLF Document 200 Filed 08/21/20 Page 3 of 4




                                   1   Dkt. No. 185.
                                   2           Furthermore, the Local Rules provide that once a reply is filed, “no additional
                                   3   memoranda, papers or letters may be filed without prior Court approval” except to file an
                                   4   objection to new evidence submitted in the reply or to bring to the Court’s attention a
                                   5   relevant judicial opinion published after the date the opposition or reply was filed. Civil
                                   6   L.R. 7-3(d)(1), (2). An objection to reply evidence must be filed and served not more than
                                   7   10 days after the reply was filed. Id. The Court notes that Plaintiff filed several
                                   8   supplemental responses and rebuttals on June 9, 2020, June 24, 2020, and August 7, 2020,
                                   9   which is long after the 10-day period had expired after Defendants filed their reply on
                                  10   March 26, 2020. Dkt. Nos. Dkt. Nos. 189, 190, 191, 193, 198. Nor did Plaintiff seek and
                                  11   obtain prior Court approval before filing these additional briefs, and his motion for
                                  12   extension of time to do so has been denied. See supra at 2. Accordingly, Plaintiff’s
Northern District of California
 United States District Court




                                  13   supplemental responses and rebuttals filed on June 9, 2020, June 24, and August 17, 2020,
                                  14   shall be STRICKEN as unpermitted sur-replies. Dkt. Nos. 189, 190, 191, 193, 198.
                                  15   Defendants’ motion to dismiss is deemed submitted, and no further briefing shall be
                                  16   accepted on the matter unless by court order.
                                  17   B.      Motion for Discovery
                                  18           On May 26, 2020, Plaintiff filed a “notice of motion and motion for discovery,”
                                  19   which includes a copy of a letter dated May 12, 2020, to Defendants’ counsel requesting
                                  20   additional discovery. Dkt. No. 187 at 2. On May 29, 2020, Defendants filed a response to
                                  21   the motion, stating that Plaintiff served them with a request for production of documents
                                  22   on May 20, 2020. Dkt. No. 188. Defendants assert that they have thirty-three days to
                                  23   respond, and therefore Plaintiff’s motion to compel is premature. Id. In reply, Plaintiff
                                  24   asserts that his discovery request includes those he previously requested in a prior motion
                                  25   to compel. Dkt. No. 192, citing to Dkt. No. 158. However, the Court granted Defendants’
                                  26   motion to defer briefing on that motion to compel until after the Court decides their motion
                                  27   to dismiss and for sanctions, and stayed briefing. Dkt. No. 168. Plaintiff may not
                                  28                                                   3
                                            Case 5:14-cv-00166-BLF Document 200 Filed 08/21/20 Page 4 of 4




                                   1   circumvent that order by essentially filing another motion to compel. Accordingly,
                                   2   Plaintiff’s motion for discovery is DENIED as premature with respect to new requests, and
                                   3   without prejudice with regards to the old requests pending the Court’s consideration of
                                   4   Defendants pending motions.
                                   5   C.       Motion to File Under Seal
                                   6            Plaintiff filed a motion to file under seal documents containing private mental-
                                   7   health records. Dkt. No. 171. Good cause appearing, the motion is GRANTED.
                                   8

                                   9                                                CONCLUSION
                                  10            For the foregoing reasons, the Court orders as follows:
                                  11            1.       Plaintiff’s motion for extension of time to file additional supplemental
                                  12   briefing is DENIED. Dkt. No. 185. The sur-replies that were filed under Docket Nos.
Northern District of California
 United States District Court




                                  13   189, 190, 191, 193, 198 shall be STRICKEN.
                                  14            2.       Plaintiff’ s motion for discovery is DENIED as premature and without
                                  15   prejudice pending the Court’s consideration of Defendants’ motions for sanctions and to
                                  16   dismiss. Dkt. No. 187.
                                  17            3.       Plaintiff’s motion to file private health documents under seal is GRANTED.
                                  18   Dkt. No. 171.
                                  19            This order terminates Docket Nos. 171, 185, and 187.
                                  20            IT IS SO ORDERED
                                  21   Dated: __August 21, 2020_____                         ________________________
                                                                                             BETH LABSON FREEMAN
                                  22
                                                                                             United States District Judge
                                  23

                                  24

                                  25
                                       Order Addressing Pending Mots.
                                  26   PRO-SE\BLF\CR.14\00166.Panah_disc&surreply


                                  27

                                  28                                                     4
